DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant’s representative, Sumit Bhattacharya (Reg. No. 51,469), on 30 November 2021.
 In the claims:
 	1. (Currently Amended) An apparatus comprising: 
at least one processor; and  
a non-transitory computer readable medium storing machine readable instructions that when executed by the at least one processor cause the at least one processor to: 
obtain a query; 
identify, based on the query, a plurality of candidate columns from at least one table to respond to the query; 
analyze, using a tree-based model, the plurality of candidate columns to generate a candidate set of projections to respond to the query, wherein each candidate plurality of candidate columns, a segmentation key value associated with at least one candidate column of the plurality of candidate columns, and a replication value associated with the candidate projection; 
generate, for each candidate projection of the candidate set of projections, a state vector that is analyzed to control expansion of the tree-based model; and 
generate, based on the candidate set of projections, a response to the query. 

2. (Currently Amended) The apparatus according to claim 1, 

sort orders associated with all of the candidate columns;  
segmentation key values associated with all of the candidate columns; and  
the replication value associated with the candidate projection.  
 
3. (Currently Amended) The apparatus according to claim 2, wherein the instructions to analyze, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query further cause the processor to: 

 
4. (Currently Amended) The apparatus according to claim 2, wherein the instructions to analyze, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query further cause the processor to: 
determine, for each candidate projection of the candidate set of projections, based on an analysis of the state vector, a score associated with the state vector by analyzing a group-by operation associated with the query and the candidate projection.    
 
5. (Currently Amended) The apparatus according to claim 2, wherein the instructions to analyze, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query further cause the processor to: 
determine, for each candidate projection of the candidate set of projections, based on an analysis of the state vector, a score associated with the state vector by analyzing an order-by operation associated with the query and the candidate projection.  
 
plurality of candidate columns to generate the candidate set of projections to respond to the query further cause the processor to:   
expand, for each candidate column of the plurality of candidate columns that includes an associated sort order, a branch of the tree-based model with respect to the an added candidate projection; and  
 determine, for each added candidate projection, based on an analysis of the state vector, a score associated with the state vector. 
 
7. (Original) The apparatus according to claim 6, wherein the instructions further cause the processor to: 
determine, for each added candidate projection, whether the score associated with the state vector is less than a score associated with a state vector of a previously added candidate projection; and   
based on a determination that the score associated with the state vector is less than the score associated with the state vector of the previously added candidate projection, stop expansion of the branch of the tree-based model. 
 
8. (Currently Amended) The apparatus according to claim 6, wherein the instructions further cause the processor to: 
plurality of candidate columns that includes the associated sort order, the branch of the tree-based model for which the score for the added candidate projection is greater than a score for another added candidate projection of another branch. 
 
9. (Currently Amended) The apparatus according to claim 2, wherein the instructions to analyze, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query further cause the processor to:   
expand, for each candidate column of the plurality of candidate columns that includes an associated segmentation key value, a branch of the tree-based model with respect to the 
 determine, for each added candidate projection, based on an analysis of the state vector, a score associated with the state vector. 
 
10. (Original) The apparatus according to claim 9, wherein the instructions further cause the processor to: 
determine, for each added candidate projection, whether the score associated with the state vector is less than a score associated with a state vector of a previously added candidate projection; and   

 
11. (Original) The apparatus according to claim 1, wherein the instructions to analyze, using the tree-based model, the candidate columns to generate the candidate set of projections to respond to the query further cause the processor to:   
expand a branch of the tree-based model with respect to the replication value associated with the candidate projection. 
 
12. (Currently Amended) A computer implemented method comprising: 
identifying, by a processor, based on a query, a plurality of candidate columns from at least one table to respond to the query; 
analyzing, by the processor, using a tree-based model, the plurality of candidate columns to generate a candidate set of projections to respond to the query, wherein each candidate projection of the candidate set of projections includes a sort order associated with at least one candidate column of the plurality of candidate columns, a segmentation key value associated with at least one candidate column of the plurality of candidate columns, and a replication value associated with the candidate projection;  
generating, by the processor, for each candidate projection of the candidate set of projections, a state vector that is analyzed to control expansion of the tree-based model; and 

 
13. (Currently Amended) The method according to claim 12, wherein generating, by the processor, for each candidate projection of the candidate set of projections, the state vector that is analyzed to control expansion of the tree-based model further comprises: 
generating, by the processor, for each candidate projection of the candidate set of projections,  
the state vector that includes:  
sort orders associated with all of the plurality of candidate columns;  
segmentation key values associated with all of the plurality of candidate columns; and  
the replication value associated with the candidate projection. 
 
14. (Currently Amended) The method according to claim 12, wherein analyzing, by the processor, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query further comprises: 
determining, by the processor, for each candidate projection of the candidate set of projections, based on an analysis of the state vector, a score associated with the state vector by analyzing at least one of a join operation, a group-by operation, or an order-by operation associated with the query and the candidate projection. 
 

   identify, based on a query, a plurality of candidate columns from at least one table to respond to the query; 
analyze, using a tree-based model, the plurality of candidate columns to generate a candidate set of projections to respond to the query, wherein each candidate projection of the candidate set of projections includes a sort order and a segmentation key value associated with at least one candidate column of the plurality of candidate columns, and a replication value associated with the candidate projection;  
generate, for each candidate projection of the candidate set of projections, a state vector that includes:  
sort orders and segmentation key values associated with all of the plurality of candidate columns, and  
the replication value associated with the candidate projection; and 
generate, based on the candidate set of projections, a response to the query. 
 
16. (Currently Amended) The non-transitory computer readable medium according to claim 15, wherein the machine readable instructions to analyze, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query, when executed, further cause the processor to:   
plurality of candidate columns that includes an associated sort order, a branch of the tree-based model with respect to the 
 determine, for each added candidate projection, based on an analysis of the state vector, a score associated with the state vector. 
 
17. (Previously Presented) The non-transitory computer readable medium according to claim 16, wherein the machine readable instructions, when executed, further cause the processor to: 
determine, for each added candidate projection, whether the score associated with the state vector is less than a score associated with a state vector of a previously added candidate projection; and   
based on a determination that the score associated with the state vector is less than the score associated with the state vector of the previously added candidate projection, stop expansion of the branch of the tree-based model. 
 
18. (Currently Amended) The non-transitory computer readable medium according to claim 16, wherein the machine readable instructions, when executed, further cause the processor to: 
expand, for each candidate column of the plurality of candidate columns that includes the associated sort order, the branch of the tree-based model for which the 

19. (Currently Amended) The non-transitory computer readable medium according to claim 15, wherein the machine readable instructions to analyze, using the tree-based model, the plurality of candidate columns to generate the candidate set of projections to respond to the query, when executed, further cause the processor to:   
expand, for each candidate column of the plurality of candidate columns that includes an associated segmentation key value, a branch of the tree-based model with respect to the 
 determine, for each added candidate projection, based on an analysis of the state vector, a score associated with the state vector. 
 
20. (Original) The non-transitory computer readable medium according to claim 19, wherein the machine readable instructions, when executed, further cause the processor to: 
determine, for each added candidate projection, whether the score associated with the state vector is less than a score associated with a state vector of a previously added candidate projection; and   
based on a determination that the score associated with the state vector is less than the score associated with the state vector of the previously added candidate projection, stop expansion of the branch of the tree-based model. 


Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 12, and 15. Specifically, the prior art of record does not teach the features of the claim limitations that include identify, based on an obtained query, a plurality of candidate columns from at least one table to respond to the query; 
analyze, using a tree-based model, the plurality of candidate columns to generate a candidate set of projections to respond to the query, wherein each candidate projection of the candidate set of projections includes a sort order associated with at least one candidate column of the plurality of candidate columns, a segmentation key value associated with at least one candidate column of the plurality of candidate columns, and a replication value associated with the candidate projection; generate, for each candidate projection of the candidate set of projections, a state vector that is analyzed to control expansion of the tree-based model or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 12, and 15.
	The closest prior art of record, Lamb et al. (U.S. Patent No. 8,312,027 B2, hereinafter “Lamb”) which teaches a method and system for modular query optimizer based on a set of projections. However Lamb does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 12, and 15. In addition, the prior art of record does 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157